Exhibit 10.1

THIRD AMENDMENT OF PURCHASE

AND SALE AGREEMENT

Third Amendment of Purchase and Sale Agreement (this “Amendment”), made and
entered into this 23rd day of May, 2006, by and between General America
Corporation, a Washington corporation (“Seller”) and Microsoft Corporation, a
Washington corporation (“Purchaser”).

RECITALS

A. Seller and Purchaser are the parties to that certain Purchase and Sale
Agreement and Joint Escrow Instructions effective as of January 13, 2006, as
amended by First Amendment of Purchase and Sale Agreement dated February 17,
2006 and by Second Amendment of Purchase and Sale Agreement dated February 17,
2006 (as so amended, the “Agreement”).

B. The parties desire to amend the Agreement as set forth herein.

AGREEMENTS

1. Waiver of Section 2.3 Special Termination Right. The parties acknowledge that
Seller has waived its right to terminate the Agreement pursuant to Section 2.3
of the Agreement.

2. Closing Date. Section 10.2 of the Agreement is hereby amended to read in its
entirety as follows:

Section 10.2 Closing The Closing of the sale of the Property by Seller to
Purchaser will occur on the Closing Date through the escrow established with the
Title Company. At Closing, the events set forth in this Article X will occur, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended.

The Closing Date shall be May 31, 2006.

3. Lot Line Adjustment. The parties acknowledge that in view of the change in
the Closing Date as set forth above, the BLA (as defined in Section 18.1 of the
Agreement) will not be completed prior to Closing. Accordingly, a new paragraph
is added to Section 18.1 of the Agreement as follows:

“In the event the BLA is not completed by the Closing Date, the parties agree to
continue to cooperate to obtain approval of the BLA as provided herein. Without
limiting the generality of the foregoing, Purchaser shall execute such documents
as may be required of it as then owner of Lot 5 to continue the application and
approval process.”



--------------------------------------------------------------------------------

4. Section 18.4. All of Section 18.4 of the Agreement, other than the first
sentence of such Section, is hereby deleted from the Agreement.

5. Amendments Relating to the GAC Lease. The parties have agreed to the
provisions set forth in Subsections A though C below relating to the terms of
the GAC Lease (as defined in the Agreement). Defined terms used in this
Section 5 and not otherwise defined shall have the meanings given to such terms
in the GAC Lease.

A. Rainier Building. Seller shall vacate the office portions of the Rainier
Building prior to the Closing Date. The office portions of the Rainier Building,
consisting of 152,935 net rentable square feet of space shall be excluded from
the Premises under the GAC Lease, but the meeting rooms, cafeteria, mail room,
training rooms, gift shop, copy center, salon, and “magic wardrobe” portions of
the Rainier Building (the “Rainier CMR”), consisting of 34,624 net rentable
square feet of space, shall continue to be included in the Premises for so long
as any portion of the Shasta Building or Adams Building continues to be occupied
by Tenant. The boundary between the office portions of the Rainier Building and
the Rainier CMR is shown on the partial floor plans of the Rainier Building
attached hereto as Exhibits D-1 (first floor) and D-2 (second floor). No Minimum
Rent shall be payable with respect to the Rainier CMR, but the net rentable area
of the Rainier CMR shall be included in the calculation of Tenant’s Share of
Building Operating Costs, Project Operating Costs, and Real Property Taxes as
provided in Section 4.3(b) (iii) of the GAC Lease for so long as the Rainier CMR
is included in the Premises. Purchaser and Seller shall share equally in the
costs of separating the Rainier CMR from the office portions of the Rainier
Building. Seller shall be responsible for accomplishing such separation prior to
the Closing Date, and shall bill Purchaser for Purchaser’s 50% share of the
costs of such separation. Seller shall provide Purchaser together with such
billing copies of invoices establishing the amount due to Seller. Purchaser
shall pay its share of such costs within thirty (30) days of such billing. Since
Tenant will not be occupying the office areas of the Rainier Building upon
Closing, Tenant’s rights to parking stalls under section 2.6 of the GAC Lease
shall be reduced by 2.36 X 152,935/1000 = 361 stalls.

B. Pacific Building. The Term of the GAC Lease with respect to the Pacific
Building shall terminate on December 31, 2006, and Tenant shall vacate the
Pacific Building on or before December 31, 2006. Tenant reserves its right to
effect a Space Reduction with respect to the Pacific Building prior to
December 31, 2006, subject to the terms of Section 2.3 of the GAC Lease, and
Landlord agrees to accept a thirty (30) day notice of such Space Reduction in
lieu of the six month notice otherwise required by Section 2.3 (a) of the GAC
Lease.

C. Shasta and Adams Buildings. Seller shall advise Purchaser in writing on or
before May 24, 2006 whether Buyer elects to proceed under subsection (i) or
(ii) below (if Seller fails to timely give Purchaser written notice of such
election, it shall be deemed to have elected to proceed under subsection (i)).



--------------------------------------------------------------------------------

(i) If Seller elects to proceed under this subsection (i), then (A) the Purchase
Price shall be increased by Eleven Million and No/100 Dollars ($11,000,000.00)
(the “Purchase Price Increment”) to Two Hundred Twenty Million Five Hundred
Thousand and No/100 Dollars ($220,500,000.00), (B) Tenant shall vacate the
Shasta and Adams Buildings by no later than December 31, 2006, (C) Tenant shall
remove all of its trade fixtures, personal property and equipment from the
Shasta and Adams Buildings by no later than January 31, 2007, (D) no Minimum
Rent shall be payable with respect to the Shasta or Adams Buildings (but the
Office Space in the Shasta and Adams Building constituting portions of the
Premises shall be included in the calculation of Tenant’s Share of Building
Operating Costs, Project Operating Costs, and Real Property Taxes as provided in
Section 4.3 (b) (iii) of the GAC Lease) until Tenant vacates the Shasta and
Adams Buildings as provided in (B) above, (E) Tenant reserves its right to
effect Space Reductions with respect to the Shasta and Adams Buildings prior to
December 31, 2006, subject to the terms of Section 2.3 of the GAC Lease, and
Landlord agrees to waive the six month notice of such Space Reductions otherwise
required by Section 2.3 (a) of the GAC Lease, (F) if Seller fails to timely
vacate the Shasta and Adams Buildings in accordance with (B) and (C) above
Seller shall reimburse the Purchase Price Increment to Purchaser upon demand,
(G) Seller will provide Purchaser at Closing with an unconditional, irrevocable
standby letter of credit or other form of bank guarantee acceptable in form and
issued by a bank acceptable to Purchaser (the “LOC”), expiring no earlier than
February 28, 2007, in the amount of the Purchase Price Increment, which LOC
shall permit a drawing by Purchaser in the full amount of the Purchase Price
Increment in the event Seller fails to comply with the requirements of
subsections (B) and (C) (Purchaser confirms that US Bank National Association is
an acceptable issuer for the LOC), (H) if Seller reimburses the Purchase Price
Increment on demand in accordance with (F) above, or if Purchaser is reimbursed
the Purchase Price Increment through a drawing on the LOC as provided in
(G) above, Tenant may continue to occupy the Shasta and Adams Buildings until
May 31, 2007; and the term of the GAC Lease with respect to the Shasta and Adams
Buildings shall terminate on May 31, 2007; otherwise the term of the GAC Lease
with respect to the Shasta and Adams Buildings shall terminate on December 31,
2006 (subject to Tenant’s right to remove its trade fixtures, personal property
and equipment by January 31, 2007), and (I) if Seller reimburses the Purchase
Price Increment, Purchaser agrees to cooperate with Seller in any attempt to
obtain a refund of the real estate excise tax paid by Seller at Closing with
respect to the Purchase Price Increment.

(ii) If Seller elects to proceed under this subsection (ii), (A) the term of the
GAC Lease with respect to the Shasta and Adams Buildings shall terminate on
May 31, 2007, and Tenant shall vacate the Shasta and Adams Buildings, remove all
trade fixtures, personal property, and equipment from the Shasta and Adams
Buildings, and return such buildings to Landlord “broom clean”, by no later than
May 31, 2007, (B) no Minimum Rent shall be payable with respect to the Shasta or
Adams Buildings (but the Office Space in the Shasta and Adams Building
constituting portions of the Premises shall be included in the calculation of
Tenant’s Share of Building Operating Costs, Project Operating Costs, and Real
Property Taxes as provided in Section 4.3 (b) (iii) of



--------------------------------------------------------------------------------

the GAC Lease), and (C) Tenant reserves its right to effect Space Reductions
with respect to the Shasta and Adams Buildings prior to May 31, 2007, subject to
the terms of Section 2.3 of the GAC Lease, and Landlord agrees to waive the six
month notice of such Space Reductions otherwise required by Section 2.3 (a) of
the GAC Lease.

D. To implement the provisions of Subsections A through C above, Sections I and
II of the form of the GAC Lease attached to the Agreement as Exhibit F are
hereby amended to be as set forth in Exhibit F attached to this Amendment.

6. Transferable Development Rights. A new Article XIX is added to the Agreement
as follows:

“ARTICLE XIX

TRANSFERABLE DEVELOPMENT RIGHTS

Section 19.1 Purchase and Sale of TDRS. At the Closing, Seller shall sell to
Purchaser, and Purchaser shall purchase from Seller, the 108.83 Transferable
Development Rights (“TDRs”) owned by Purchaser under applicable COR ordinances.
The purchase price of the TDRs shall be $17,000.00 per TDR, for a total purchase
price of One Million Eight Hundred Fifty Thousand One Hundred Ten and No/100
Dollars ($1,850,110.00), payable in cash at Closing. Seller shall deliver the
certificates for the TDRs to Purchaser at the Closing, and shall execute such
assignments and other documentation as may be required to effectively transfer
ownership of the TDRs to Purchaser, free and clear of any liens, security
interests, or other encumbrances. Seller warrants to Purchaser that it owns the
TDRs, and has the right to transfer the TDRs to Purchaser at Closing as provided
herein, subject to COR ordinances.”

7. Corrections of References. The reference in Section 10.6 of the Agreement to
the “Safeco Lease” is hereby amended to refer to the “GAC Lease”. The reference
in Section 10.8 of the Agreement to “Section 8.2 of the Microsoft Lease” is
hereby amended to refer to “Section 8.1 of the Microsoft Lease”.

8. Personal Property. Exhibit A to the Agreement is hereby amended to read in
its entirety as follows:

A John Deere Gator tractor, serial number W004X074378 and a Cushman Cart,
service number 898771.

9. No Other Amendments. Except as expressly amended by this Amendment, the
Agreement remains unmodified and in full force and effect.



--------------------------------------------------------------------------------

SELLER:

GENERAL AMERICA CORPORATION,

a Washington corporation

By  

/s/ Stephanie Daley-Watson

  Its Vice President & Secretary PURCHASER:

MICROSOFT CORPORATION,

a Washington corporation

By  

/s/ Chris R. Owens

  Its General Manager, Real Estate & Facilities

EXHIBITS

 

D-1    Boundary of Rainier CMR (first floor) D-2    Boundary of Rainier CMR
(second floor) F    Revisions to Sections I & II of GAC Lease